Exhibit 10.8

 

LOGO [g832997ima1.jpg]      NICHOLAS FINANCIAL, INC.    Automobile Dealer Retail
Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.    Dealer:  

 

By:  

 

   By:  

 

Date:  

 

   Date:  

 



--------------------------------------------------------------------------------

DEALER NAME #1 USA AUTO MARKET LLC 12K & UNDER MOTORS 1ST CHOICE AUTO BROKERS
LLC 1ST CHOICE AUTO SALES INC 1ST CHOICE CAROLINA CARS 1ST CHOICE MOTORS 1ST
CLASS AUTO SALES 1ST STOP MOTORS INC 247 AUTO SALES 27 MOTORS 2ND CHANCE AUTO OF
ALABAMA LLC 301CARSALES.COM 31 W AUTO BROKERS INC 3J AUTO SALES 40 HIGHWAY AUTO
SALES LLC 4042 MOTORS LLC 4042 MOTORSPORTS LLC 5 POINTS AUTO MASTERS 5 STAR AUTO
SALES 5 STAR AUTO SALES 5 STAR INDY AUTO LLC 60 WEST AUTO SALES LLC 83 AUTO
SALES LLC A & D MOTORS, INC. A & S GRAND AVE A 1 AUTO SALES INC A LOT OF USED
CARS A LUXURY AUTO A PLUS CAR SALES & RENTALS INC A.R.J.‘S AUTO SALES, INC A-1
AUTO GROUP LLC A1 MOTORS INC A1 MOTORS LLC AAA AUTOMOTIVE LLC AAA MOTORS, INC.
AAB INTERNATIONAL AUTO SALES AACC AUTO CAR SALES, INC ABBY’S AUTOS, INC.
ABERNETHY CHRYSLER JEEP DODGE ACCURATE AUTOMOTIVE OF ACTIVE AUTO SALES ADAMSON
FORD LLC

ADS AUTO DISCOUNT SALES INC ADVANCE AUTO WHOLESALE, INC. DEALER NAME ADVANCED
AUTO & TRUCK ADVANCED AUTO BROKERS, INC. ADVENTURE SUBARU LLC AFFORDABLE AUTO
MOTORS, INC AFFORDABLE AUTO SALES AIRPORT CHRYSLER DODGE JEEP AJ’S AUTO AK
IMPORTS AUTO SALES AL PIEMONTE SUZUKI INC ALABAMA DIRECT AUTO ALFA AUTO MALL LLC
ALFA MOTORS ALL ABOUT AUTO’S INC ALL AMERICAN AUTO MART ALL CARS LLC ALL IN ONE
AUTOMOTIVE GROUP ALL SEASON AUTO SALES LLC ALL STAR AUTO SALES ALL STAR DODGE
CHRYSLER JEEP ALL STAR MOTORS INC ALLAN VIGIL FORD ALLANS SHOWCASE ALLEN TURNER
AUTOMOTIVE ALLIANCE AUTO SALES LTD ALLSTAR MOTORS, INC. ALMA CHEVROLET BUICK GMC
ALPHA MOTORS LLC AL’S AUTO MART ALTERNATIVES ALWAYS APPROVED AUTO LLC AMERICAN
AUTO SALES OF CLOVER AMERICAN AUTO SALES WHOLESALE AMERICAN PRESTIGE AUTOS INC
AMERICAN SALES & LEASING INC AMERIFIRST AUTO CENTER, INC. AMG AUTO SALES INC AMS
CARS ANDERSON MOTORS ANDY MOHR BUICK PONTIAC GMC ANDY MOHR CHEVROLET, INC. ANDY
MOHR FORD, INC. ANDY MOHR TOYOTA

 

 



--------------------------------------------------------------------------------

ANDYS AUTO SALES ANGRY CARS DEALER NAME ANSWER ONE MOTORS ANTHONY PONTIAC GMC
BUICK INC ANTHONY WAYNE AUTO SALES ANTIQUE MOTORS APPROVAL AUTO CREDIT INC. AR
MOTORSPORTS INC ARAK AUTO SALES & SERVICES INC ARB WHOLESALE CARS INC ARC AUTO
LLC ARCH AUTO SALES ARDMORE AUTO SALES LLC ARENA AUTO SALES ARES FINANCIAL
SERVICES LLC ARMSTRONG FORD OF HOMESTEAD ASHEBORO HONDA MAZDA ATA TRUCK & AUTO
SALES ATCHINSON FORD SALES ATL AUTO TRADE INC ATL AUTOS .COM ATLANTA BEST USED
CARS LLC ATLANTA LUXURY MOTORS INC ATLANTA UNIQUE AUTO SALES INC ATLANTA USED
CARS CENTER, INC ATLANTIS RENT A CAR AND AUCTION DIRECT USA AURORA MOTOR CARS
AUTO ACCEPTANCE CENTER AUTO AMERICA AUTO BANK AUTO BANK OF KANSAS CITY INC AUTO
BANK, INC. AUTO BROKERS, INC. AUTO CENTERS NISSAN INC AUTO CENTERS ST CHARLES
LLC AUTO CITY LLC AUTO CLUB OF MIAMI AUTO CONCEPTS AUTO CREDIT AUTO CREDIT &
FINANCE CORP AUTO DIRECT AUTO DIRECT COLUMBUS OH AUTO DIRECT PRE-OWNED

AUTO ENTERPRISE CO AUTO EXCHANGE DEALER NAME AUTO EXCHANGE AUTO EXCHANGE OF
DURHAM AUTO EXPRESS AUTO EXPRESS CREDIT INC AUTO EXPRESS ENTERPRISE INC AUTO
FINDERS, INC. AUTO GALAXY INC AUTO ICONS LLC AUTO IMPORTS FL INC AUTO IQ INC
AUTO LAND AUTO SALES INC AUTO LIAISON INC AUTO LIBERTY OF ARLINGTON AUTO LINE,
INC. AUTO LIQUIDATORS OF TAMPA, INC AUTO MALL OF TAMPA INC AUTO MASTERS AUTO
SALES LLC AUTO MASTERS OF NASHVILLE LLC AUTO MAX AUTO MEGA STORE LLC AUTO
NETWORK OF THE TRIAD LLC AUTO NETWORK, INC. AUTO OPTION LLC AUTO PARK
CORPORATION AUTO PASS SALES & SERVICE CORP AUTO PLAZA USA AUTO PLUS OF
SMITHVILLE LLC AUTO POINT USED CAR SALES AUTO PORT AUTO PROFESSION CAR SALES 2
AUTO PROFESSIONAL CAR SALES AUTO RITE, INC AUTO SALES OF WINTER GARDEN AUTO
SELECT AUTO SELECT INC AUTO SELECTION OF CHARLOTTE AUTO SENSATION USA, INC. AUTO
SOURCE AUTO SOURCE CAROLINA LLC AUTO SPECIALISTS AUTO SPORT, INC. AUTO STOP INC

 



--------------------------------------------------------------------------------

AUTO TRADEMARK AUTO TRUST LLC DEALER NAME AUTO UNION OF MIAMI INC AUTO VILLA
AUTO VILLA OUTLET AUTO VILLA WEST AUTO VILLAGE AUTO WAREHOUSE INC AUTO WEEKLY
SPECIALS AUTO WISE AUTO SALES AUTO WORLD AUTO WORLD AUTOBRANCH AUTODRIVE, LLC
AUTOLANTA COLLECTION AUTOMAC USA INC AUTOMALL 59 AUTOMART #1 LLC AUTOMATCH USA
LLC AUTOMAX AUTOMAX AUTOMAX AUTO SALES INC AUTOMAX CHRYSLER DODGE JEEP AUTOMAX
OF ANDERSON AUTOMAX OF GREENVILLE AUTOMOBILE COMMODITY LLC AUTOMOTIVE DIRECT USA
INC AUTOMOTIVE GROUP OF OFALLON/CO AUTONATION IMPORTS AUTO SALES AUTONET GROUP
LLC AUTONOMICS AUTOPLEX AUTOPLEX IMPORT AUTOQUICK, INC. AUTORAMA PREOWNED CARS
AUTOS BEST INC AUTOS DIRECT INC AUTOS DIRECT ONLINE AUTOS R US AUTOSHOW SALES
AND SERVICE AUTOSPORTS AUTOWAY CHEVROLET AUTOWAY FORD OF BRADENTON AUTOWORLD USA

AVENUE AUTO AND RV AVERY AUTO SALES INC DEALER NAME AVIS FORD AXELROD PONTIAC B
& B ELITE AUTO SALES LLC B & W MOTORS BAKER’S BODY SHOP BALLAS BUICK GMC
BALLPARK AUTO LLC BANK AUTO SALES BARBIES AUTOS CORPORATION BARGAIN SPOT CENTER
BARNES USED CARS LLC BARRY BROWN MOTORS LLC BARTOW FORD COMPANY BARTS CAR STORE
BARTS CAR STORE INC BARTS CAR STORE INC BASELINE AUTO SALES, INC. BATES FORD INC
BAUCOM MOTORS LLC BEACH AUTO KINGS BEACHSIDE RIDE BEACHUM AND LEE FORD INC BEAU
TOWNSEND FORD BEAU TOWNSEND NISSAN, INC. BEDFORD AUTO WHOLESALE BEECHMONT FORD
BEEJAY AUTO SALES INC BEFORD AUTO BEHLMANN BUICK GMC CADILLAC BEHLMANN ST PETERS
PREOWNED BELAIR ROAD DISCOUNT AUTO BELLS AUTO SALES BELL’S AUTO SALES BENJI AUTO
SALES CORP BENSON CADILLAC NISSAN, INC. BENSON FORD MERCURY BENSON HYUNDAI LLC
BENSON NISSAN BEREA AUTO MALL BERGER CHEVROLET BERKELEY FORD BESSEMER AL
AUTOMOTIVE LLC

 



--------------------------------------------------------------------------------

BEST AUTO SELECTION INC BEST BUY AUTO MART LLC II

DEALER NAME

BEST BUY AUTO SALES OF TAMPA

BEST BUY MOTORS LLC BEST CARS KC INC BEST CHEVROLET BEST DEAL AUTO SALES BEST
KIA BEST PRICE DEALER INC BEST VALUE AUTO SALES INC BESTWAY AUTO BROKERS LLC
BETTER AUTOMALL LLC BEV SMITH KIA BEXLEY MOTORCAR COMPANY LLC BIARTI AUTO SALES
LLC BIG BLUE AUTOS, LLC BIG BOYS TOYS FLORIDA LLC BIG CHOICES AUTO SALES INC BIG
M CHEVROLET BIG O DODGE OF GREENVILLE, INC BILL BLACK CHEVROLET, BILL ESTES
CHEVROLET BILL KAY FORD INC BILL MAC DONALD FORD INC BILL OWENS AUTO SALES BILL
STANFORD PONT CAD OLDS GM BILLS & SON AUTO SALES INC BILLS AUTO SALES &
LEASING,LTD BILLY RAY TAYLOR AUTO SALES BILTMORE MOTOR CORP. BIRMINGHAM
WHOLESALE AUTO LLC BLEECKER BUICK-GMC INC BLEECKER CHRYSLER DODGE JEEP
BLOOMINGTON AUTO CENTER BLOSSOM CHEVROLET, INC. BLUE SPRINGD FORD SALES INC BLUE
SPRINGS SALES INC BLUESLADE MOTOR CARS LLC BOB BOAST DODGE BOB HOOK OF
SHELBYVILLE, LLC BOB JEANNOTTE BUICK GMC TRUCK BOB KING MITSUBISHI BOB KING’S
MAZDA BOB MAXEY FORD

BOB MAXEY LINCOLN-MERCURY BOB PULTE CHEVROLET GEO, INC.

DEALER NAME

BOB STEELE CHEVROLET INC.

BOBB CHRYSLER DODGE JEEP RAM BOBB SUZUKI BOBBY LAYMAN CHEVROLET, INC. BOBBY
MURRAY TOYOTA BOBILYA CHRYSLER PLYMOUTH BOMMARITO CHEVROLET MAZDA BONANZA AUTO
CENTER INC BONIFACE HIERS MAZDA BOOMERS TRUCKS & SUVS LLC BORCHERDING
ENTERPRISE, INC BOSAK HONDA BOULEVARD AUTO EXCHANGE 2 INC BOWDEN MOTORS INC BOYD
AUTOMOTIVE BRADLEY CHEVROLET, INC. BRAD’S USED CARS BRAMLETT PONTIAC INC BRANDON
AUTO MALL FIAT BRANDON HONDA BRANDON MITSUBISHI BRANNON HONDA BRAZIL AUTO MALL
INC BRECKENRIDGE MOTORS EAST LLC BREVARD VALUE MOTORS BRICKELL HONDA BUICK & GMC
BROMAR LLC BROMLEY AUTO SALES, LLC BRONDES FORD MAUMEE LTD BROOKS AUTO SALES
BROTHERS CHEVROLET OLDSMOBILE BROWN MOTOR SALES BROWN’S AUTO SALES BRYANT AUTO
SALES INC BUCKEYE CITY AUTOMOTIVE GROUP BUCKEYE FORD LINCOLN MERC OF O BUCKEYE
NISSAN, INC. BUD LAWRENCE INC BUSH AUTO PLACE BUY IT RIGHT AUTO SALES LLC BUY
RIGHT AUTO SALES INC BUYERS CHOICE AUTO CENTER LLC

 



--------------------------------------------------------------------------------

BUZZ KARZ LLC BYERLY FORD-NISSAN, INC

DEALER NAME

BYERS CHEVROLET LLC

BYERS DELAWARE BYERS KIA C & J AUTO WORLD LLC C & N AUTO SALES LLC C & S SALES
CADILLAC OF NOVI INC CALDERONE CAR AND TRUCK CALIFORNIA AUTO CONNECTION INC
CALVARY CARS & SERVICE, INC CAMPBELL CHEVOFBOWLGREENKYINC CAMPBELL MOTORS, INC.
CANCILA MARTY DODGE CHRYSLER J CANDY’S AUTO WORLD INC CANNON BUICK-MITSUBISHI
CAPITAL AUTO BROKERS CAPITAL BUICK PONTIAC GMC LLC CAPITAL MOTORS CAPITAL MOTORS
LLC CAPITAL MOTORS LLC CAPITOL AUTO SALES, INC. CAPITOL CADILLAC CAR AMERICA LLC
CAR BAZAAR INC OF FRANKLIN CAR BIZ OF TENNESSEE CAR CENTRAL CAR CHOICE CAR
CHOICE ENTERPRISE II INC CAR CITY USA LLC CAR CONCEPTS REMARKETING CAR
CONNECTION CAR COUNTRY CAR CREDIT INC CAR CREDIT XPRESS CAR DEPOT CAR FACTORY
OUTLET CAR FINDERS, LLC CAR MART FL.COM CAR NATION CAR SOURCE, LLC. CAR STARS
CAR YEP LLC

CAR ZONE CARDINAL MOTORS INC

DEALER NAME

CARDIRECT LLC

CAREY PAUL HONDA CARISMA AUTO GROUP CARMART AUTO SALES CARMART AUTO SALES INC
CARMART AUTO SALES, INC. CARMART AUTOMALL LLC CARMAXX LLC CAROLINA AUTO EXCHANGE
CAROLINA AUTO SPORTS CAROLINA FAMILY MOTORS INC CAROLINA MOTORCARS CARPLUS AUTO
SALES INC CARPORT SALES & LEASING, INC. CARROLLTON MOTORS CARS & CREDIT OF
FLORIDA CARS & TRUCKS CARS 4 LESS LLC CARS DIRECT CARS GONE WILD II LLC CARS N
CARS, INC. CARS OF JAX INC CARS PLUS CREDIT LLC CARS PLUS LLC CARS TO GO AUTO
SALES AND CARS TRUCKS & MORE INC CARS UNLIMITED CARS YOU CAN TRUST CARSMART AUTO
SALES LLC CARSMART, INC. CARTROPIX CARXPRESS CARZ N TRUX CARZ, INC. CARZZ AUTO
SALES INC CAS SALES & RENTALS CASH AUTO SALES LLC CASTRIOTA CHEVROLET GEO INC.
CAVALIER AUTO SALES INC CC MOTORS INC CD S AUTOMOTIVE INC CENTRAL 1 AUTO BROKERS

 



--------------------------------------------------------------------------------

CENTRAL FLORIDA EXPORTS, INC. CENTRAL MOTOR WERKS, INC

DEALER NAME

CENTRAL PONTIAC INC.

CENTURY BUICK CERTIFIED AUTO CENTER CERTIFIED AUTO DEALERS CERTIFIED NATIONWIDE
CHAMPION CHEVROLET CHAMPION OF DECATUR, INC. CHAMPION PREFERRED AUTOMOTIVE
CHAMPION TRUCK CENTER LLC CHARLES BARKER PREOWNED OUTLET CHARLOTTE MOTOR CARS
LLC CHARS CARS LLC CHASE AUTO GROUP CHATHAM PARKWAY TOYOTA CHESAPEAKE AUTO GROUP
CHESTATEE FORD INC CHEVROLET BUICK OF QUINCY INC. CHEVROLET OF DUBLIN CHICAGO
AUTO DEPOT INC CHICAGO AUTO SOURCE INC CHICAGO MOTORS INC CHRIS CARROLL
AUTOMOTIVE CHRIS LEITH AUTOMOTIVE INC CHRIS MOTORS AUTO SALES CHRIS SPEARS
PRESTIGE AUTO CHRYSLER JEEP OF DAYTON CINCINNATI AUTO WORKS CIRCLE CITY
ENTERPRISES, INC. CITY AUTO SALES CITY IMPORT GALLERY LLC CITY MOTORS FLORIDA
LLC CITY STYLE IMPORTS INC CITY TO CITY AUTO SALES, LLC CITY USED CARS, INC CJ’S
AUTO STORE CJ’S AUTO STORE WEST CLARK CARS INC CLARKSVILLE AUTO SALES CLASSIC
BUICK OLDSMOBILE CLASSY AUTO SALES CORP CLAY COOLEY TOYOTA OF HAZELWOO CLEAN
CARS

CLEARANCE AUTO STORE CLEARWATER CARS INC

DEALER NAME

CLEARWATER TOYOTA

CLIFF & SONS AUTO SALES CLIFT BUICK GMC CMS AUTO BROKERS LLC COASTAL AUTO GROUP
INC. DBA COASTAL AUTO, INC. COBRA SALES LLC COCONUT CREEK HYUNDAI COGGIN HONDA
COGGIN NISSAN COLE FORD LINCOLN LLC COLE VALLEY MOTOR COMPANY COLUMBUS AUTO
RESALE, INC COLUMBUS AUTO SOURCE COLUMBUS AUTO WAREHOUSE LLC COLUMBUS CAR TRADER
COMMONWEALTH DODGE LLC CONCOURS AUTO SALES, INC. CONEXION AUTO SALES CONWAY
HEATON INC CONWAY IMPORTS AUTO SALES COOK & REEVES CARS INC COOK MOTOR COMPANY
COOKE’S AUTO SALES COOK-WHITEHEAD FORD, INC COPELAND MOTOR COMPANY CORAL WAY
AUTO SALES INC CORLEW CHEVROLET CADILLAC OLDM CORPORATE FLEET MANAGEMENT CORTEZ
MOTORS COTTAGEVILLE MOTOR SALES INC COUCH MOTORS LLC COUGHLIN AUTOMOTIVE-
PATASKALA COUGHLIN CHEVROLET- NEWARK COUGHLIN FORD OF CIRCLEVILLE COUGHLIN
LONDON AUTO INC COUGLIN CHEVROLET BUICK CADILL COUNTRY HILL MOTORS INC COUNTRY
HILL MOTORS, INC. COUNTRYSIDE FORD OF CLEARWATER COURTESY CHRYSLER DODGE JEEP
COURTESY CHRYSLER JEEP DODGE

 



--------------------------------------------------------------------------------

COURTESY FORD

COURTESY NISSAN

DEALER NAME

COURTESY TOYOTA

COWBOYS WHOLESALE INC

COX AUTO SALES

COX CHEVROLET INC

COYLE CHEVROLET

CRABBS AUTO SALES

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CRAMER HONDA OF VENICE

CRAMER TOYOTA OF VENICE

CREDIT CARS USA

CREDIT MASTER AUTO SALE INC

CREDIT SOLUTION AUTO SALES INC

CREDIT UNION REMARKETING

CREDITXPRESS AUTO SALES INC

CRENCOR LEASING & SALES

CRESTMONT HYUNDAI, LLC

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS KEYS AUTO INC

CROSSROADS AUTO SALES INC

CROSSROADS FORD INC

CROWN ACURA

CROWN AUTO & FLEET SERVICES

CROWN AUTO GROUP INC

CROWN AUTOS

CROWN BUICK GMC

CROWN EUROCARS INC

CROWN HONDA

CROWN KIA

CROWN KIA

CROWN MITSUBISHI

CROWN MOTORS INC

CROWN NISSAN

CROWN NISSAN

CRUISER AUTO SALES

CUNNINGHAM MOTORS

CURRIE MOTORS FRANKFORT INC

CURRY HONDA

CUSTOM CAR CARE

D & D ALL AMERICAN AUTO SALES

D & J MOTORS, INC.

DADE CITY AUTOMAX

DEALER NAME

DAILEYS USED CAR SALES LLC

DAN CUMMINS CHV BUICK PONTIAC

DAN TUCKER AUTO SALES

DANE’S AUTO SALES LLC

DAS AUTO

DAVCO AUTO LLC

DAVE SINCLAIR LINCOLN

DAVES JACKSON NISSAN

DAVID RICE AUTO SALES

DAVID SMITH AUTOLAND, INC.

DAWSONS AUTO & TRUCK SALES INC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DBA AUTONATION CHEVROLET

DEACON JONES AUTO PARK

DEACON JONES NISSAN LLC

DEALERS CHOICE MOTOR COMPANY

DEALS 4 U AUTO LLC

DEALS ON WHEELS

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEAN SELLERS, INC.

DEFOUW CHEVROLET, INC.

DELRAY HONDA

DELUCA TOYOTA INC

DELUXE MOTORS, INC.

DENNIS AUTO POINT

DENNY’S AUTO SALES, INC.

DEPENDABLE MOTOR VEHICLES INC

DEPUE AUTO SALES INC

DEREK MOTORCAR CO INC

DESTINYS AUTO SALES

DETROIT AUTO PARTS LLC

DETROIT II AUTOMOBILES

DEWEY BARBER’S F1 MOTORCARS

DEWITT MOTORS

DI LUSSO MOTORCARS

DIANE SAUER CHEVROLET, INC.

DICK BROOKS HONDA

DICK MASHETER FORD, INC.

DICK SCOTT NISSAN, INC.

DICK WICKSTROM CHEVROLET INC

 



--------------------------------------------------------------------------------

DIMMITT CHEVROLET DIRECT AUTO EXCHANGE, LLC DEALER NAME DIRECT MOTORSPORT LLC
DISCOUNT AUTO SALES DISCOVERY AUTO CENTER LLC DISCOVERY AUTO GROUP DIVERSIFIED
AUTO SALES DIXIE IMPORT INC DIXIE WAY MOTORS INC DM MOTORS, INC. DODGE OF
ANTIOCH INC DON AYERS PONTIAC INC DON FRANKLIN CHEVROLET, BUICK DON HINDS FORD,
INC. DON JACKSON CHRYSLER DODGE DON JACKSON IMPORTS CARS INC DON JOSEPH TOYOTA
SCION DON MARSHALL CHYSLER CENTER DON MEALEY CHEVROLET DON REID FORD INC. DON
WOOD AUTOMOTIVE LTD DORAL CARS OUTLET DOWNTOWN BEDFORD AUTO DRAKE MOTOR COMPANY
DREAM AUTOS GARAGE DRIVE NOW AUTO SALES DRIVER SEAT AUTO SALES LLC DRIVERIGHT
AUTO SALES, INC. DRIVEWAY MOTORS DRIVEWAYCARS.COM DRY RIDGE TOYOTA DUBLIN
CADILLAC NISSAN GMC DUVAL CARS LLC DUVAL FORD DYNASTY MOTORS E & R AUTO SALES
INC EAGLE LAKE CARS EAGLE ONE AUTO SALES EARL TINDOL FORD, INC. EASLEY
MITSUBISHI’S THE EAST ANDERSON AUTO SALES EAST BEACH AUTO SALES EAST COAST
SPORTS AND IMPORTS EASTERN SHORE AUTO BROKERS INC

EASTGATE MOTORCARS, INC EASY AUTO AND TRUCK DEALER NAME EASY FINANCE AUTO EAZY
RIDE AUTO SALES LLC ECONO AUTO SALES INC ECONOMIC AUTO SALES INC ECONOMY MOTORS
LLC ECONOMY MOTORS, INC ED MARTIN PONTIAC GMC ED NAPLETON HONDA ED TILLMAN AUTO
SALES ED VOYLES HONDA ED VOYLES HYUNDAI ED VOYLES KIA OF CHAMBLEE EDDIE ANDRESON
MOTORS EDDIE MERCER AUTOMOTIVE EDGE MOTORS EDWARDS CHEVROLET CO EJ’S QUALITY
AUTO SALES, INC. ELITE AUTO SALES OF MIAMI INC ELITE AUTO SALES OF ORLANDO ELITE
AUTO WHOLESALE ELITE AUTOMOTIVE GROUP ELITE CAR SALES WEST INC ELITE MOTORS,
INC. ELYRIA BUDGET AUTO SALES INC EMJ AUTOMOTIVE REMARKETING EMPIRE AUTO SALES &
SERVICE EMPIRE AUTOMOTIVE GROUP ENON AUTO SALES ENTERPRISE ENTERPRISE CAR SALES
ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE CAR
SALES ENTERPRISE LEASING COMPANY ENTERPRISE LEASING COMPANY ERNEST MCCARTY FORD
ERNEST MOTORS, INC. ERNIE PATTI AUTO LEASING & ERWIN CHRYSLER PLYMOUTH DODGE
ESTERO BAY CHEVROLET INC ESTLE CHEVROLET CADILLAC

 



--------------------------------------------------------------------------------

EVANS AUTO SALES EVERYDAY AUTO SALES

DEALER NAME

EXCEL AUTO SALES

EXCLUSIVE AUTOMOTIVE LLC EXCLUSIVE MOTOR CARS LLC EXCLUSIVE MOTORCARS LLC
EXECUTIVE AUTO SALES EXECUTIVE CARS LLC EXECUTIVE MOTORS EXPRESS AUTO SALES
EXPRESS AUTO SALES LLC EXPRESS MOTORS LLC EXTREME DODGE DODGE TRUCK EZ AUTO &
TRUCK PLAZA II INC E-Z WAY CAR SALES & RENTALS FAIRLANE FORD SALES, INC. FAITH
MOTORS, INC. FALCONE AUTOMOTIVE FAME FINANCE COMPANY FAMILY KIA FANELLIS AUTO
FANTASTIC 4 AUTO SALES FAST AUTO SALES, LLC FASTLANE AUTO CREDIT INC FENTON
NISSAN OF BLUE SPRINGS FENTON NISSAN OF LEE’S SUMMIT FERMAN CHEVROLET FERMAN
CHRYSLER JEEP DODGE AT FERMAN CHRYSLER PLYMOUTH FERMAN NISSAN FIAT OF SAVANNAH
FIAT OF SOUTH ATLANTA FIAT OF WINTER HAVEN FINDLAY CHRY DODGE JEEP RAM FIREHOUSE
MOTORS FIRKINS C.P.J.S. FIRKINS NISSAN FIRST AUTO CREDIT FIRST CHOICE AUTOMOTIVE
INC FIRST STOP AUTO SALES FIRST UNION AUTOMOTIVE LLC FISCHER NISSAN INC.
FITZGERALD MOTORS, INC. FIVE STAR CAR & TRUCK

FIVE STAR DODGE FIVE STARS SPORT CARS INC

DEALER NAME

FL PRICE BUSTER AUTO SALES

FLAMINGO AUTO SALES FLETCHER CHRYSLER PRODUCTS INC FLORENCE AUTO MART INC
FLORIDA AUTO EXCHANGE FLORIDA CARS USA FLORIDA FINE CARS INC FLORIDA TRUCK SALES
FLOW COMPANIES OF BURLINGTON FLOW HONDA FLOW MOTORS FMC AUTO SALES INC FORD OF
PORT RICHEY FOREMAN MOTORS, INC. FORT WALTON BEACH FORT WAYNE AUTO CONNECTION
LLC FORT WAYNE NISSAN INFINITI FORTUNE MOTOR GROUP FRANK MYERS AUTO SALES, INC
FRANK SHOOP CHEVY BUICK PONTIA FRED ANDERSON KIA FRED ANDERSON NISSAN OF RALEIG
FREEDOM AUTO SALES FREEDOM FORD, INC. FREEWAY MOTORCARS, INC. FRIENDLY FINANCE
AUTO SALES FRITZ ASSOCIATES FRONTIER MOTORS INC FRONTLINE AUTO SALES FT. WALTON
MITSUBISHI G & J MOTORSPORTS INC G & R AUTO SALES CORP G & W MOTORS INC G
BROTHERS AUTO BROKERS INC GABE ROWE NISSAN GAINESVILLE MITSUBISHI GANLEY
CHEVROLET, INC GANLEY CHRYSLER JEEP DODGE INC GANLEY EAST, INC GANLEY, INC GARY
SMITH FORD GARY YEOMANS FORD

 



--------------------------------------------------------------------------------

GARYS I-75 AUTO SALES LLC GASTONIA NISSAN, INC

DEALER NAME

GATES CHEV PONT GMC BUICK

GATES NISSAN, LLC GATEWAY AUTO PLAZA GATEWAY AUTOMOTIVE SALES & GATEWAY BUICK
GMC GATOR CHRYSLER-PLYMOUTH, INC. GATOR TRUCK CENTER INC GATORLAND TOYOTA GENE
GORMAN & ASSOC. INC. DBA GENERAL AUTO LLC GENTHE AUTOMOTIVE-EUREKA LLC GEOFF
ROGERS AUTOPLEX GEORGE WEBER CHEVROLET CO GEORGETOWN AUTO SALES GEORGIA AUTO
WORLD LLC GEORGIA CHRYSLER DODGE GERMAIN FORD GERMAIN TOYOTA GERMAIN TOYOTA
GERWECK NISSAN GET DOWN MOTORS INC GETTEL HYUNDAI GETTEL NISSAN OF SARASOTA
GETTEL TOYOTA GINN MOTOR COMPANY GLADSTONE AUTO INC GLASSMAN OLDSMOBILE, INC.
GLEN BURNIE AUTO EXCHANGE, INC GLENDALE CHRYSLER JEEP INC GLENN BUICK GMC TRUCKS
GLOBAL AUTO EXPO INC GLOBAL MOTORS INC GLOBAL PRE-OWNED INC GLOBE AUTO SALES
GLOVER AUTO SALES GMOTORCARS INC GMT AUTO SALES, INC GOLDEN OLDIES GOLLING
CHRYSLER JEEP GOOD BAD NO CREDIT AUTO SALES GOOD CARS GOOD CARS

GOOD MOTOR COMPANY GOOD MOTOR COMPANY LLC

DEALER NAME

GOOD RIDES INC

GOOD TO GO AUTO SALES, INC. GOODMAN CHEV OLDS CAD NISSAN GR MOTOR COMPANY GRACE
AUTOMOTIVE LLC GRAINGER NISSAN GRANT CAR CONCEPTS GRANT MOTORS CORP. GRAVITY
AUTOS ATLANTA GRAVITY AUTOS ROSWELL GREAT BRIDGE AUTO SALES GREAT INVESTMENT
MOTORS GREAT LAKES CHRYSLER DODGE JEE GREAT LAKES HYUNDAI, INC. GREEN LIGHT CAR
SALES GREEN TREE TOYOTA GREENLIGHT MOTORS, LLC GREEN’S TOYOTA GREENWISE MOTORS
GREER NISSAN GREG SWEET CHEVY BUICK OLDS GREG SWEET FORD INC GRIFFIN FORD SALES,
INC. GRIMALDI AUTO SALES INC GROGANS TOWNE CHRYSLER GROUND ZERO MIAMI
CORPORATION GROW AUTO FINANCIAL INC GTO AUTO SALES INC GUARANTEE AUTOMAXX
CORPORATION GULF ATLANTIC WHOLESALE INC GULF COAST AUTO BROKERS, INC. GULF SOUTH
AUTOMOTIVE GUPTON MOTORS INC GWINNETT PLACE NISSAN GWINNETT SUZUKI H & H AUTO
SALES H & H AUTO SALES HAGGERTY BUICK GMC INC HAIMS MOTORS INC HALLMAN
AUTOMOTIVE HAMILTON CHEVROLET INC

 



--------------------------------------------------------------------------------

HAMMCO INC HAMMERHEAD MOTORS LLC

DEALER NAME

HANNA IMPORTS

HANS AUTO HAPPY AUTO MART HAPPY CARS INC HARBOR CITY AUTO SALES, INC. HARBOR
NISSAN HARDIE’S USED CARS, LLC HARDIN COUNTY HONDA HARDY CHEVROLET HARRIET
SALLEY AUTO GROUP LLC HARTLEY MOTORS INC HATCHER’S AUTO SALES HAVANA FORD INC.
HAWK FORD OF OAK LAWN HAWKINSON NISSAN LLC HEADQUARTER TOYOTA HEARTLAND
CHEVROLET HEATH’S EXOTIC CARS AND HENDERSONVILLE AUTO BROKERS HENDRICK CHRYSLER
DODGE JEEP HENDRICK HONDA HENDRICK HYUNDAI NORTH HENDRICKSCARS.COM HENNESSY
MAZDA PONTIAC HERITAGE AUTOMOTIVE GROUP HERITAGE CADILLAC-OLDS, INC. HERITAGE
MOTOR COMPANY HERITAGE NISSAN HERRINGTON AUTOMOTIVE HIBDON MOTOR SALES HIGH Q
AUTOMOTIVE CONSULTING HIGHLINE IMPORTS, INC. HIGHWAY 31 AUTO SALES LLC HILL
NISSAN INC HILLTOP MOTORS HILTON HEAD MITSUBISHI HOGSTEN AUTO WHOLESALE HOLIDAY
MOTORS HOLLYWOOD IMPORTS HOLLYWOOD MOTOR CO #1 HOLLYWOOD MOTOR CO #3 HOLLYWOOD
MOTOR SALES

HOMESTEAD MOTORS HOMETOWN AUTO MART, INC

DEALER NAME

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL HONDA MALL OF GEORGIA HONDA MARYSVILLE HONDA OF CONYERS
HONDA OF FRONTENAC HONDA OF GAINESVILLE HONDA OF MENTOR HONDA OF OCALA HONDA OF
TIFFANY SPRINGS HONDA VOLVO OF JOLIET HONEYCUTT’S AUTO SALES, INC. HOOVER
AUTOMOTIVE LLC HOOVER CHRYSLER PLYMOUTH DODGE HOOVER MITSUBISHI CHARLESTON
HOOVER TOYOTA, LLC HORACE G ILDERTON HORIZON CARS HOWARD AUTO GROUP HT MOTORS
INC HUBERT VESTER CHEVROLET HUBLER AUTO PLAZA HUBLER FINANCE CENTER HUBLER FORD
LINCOLN MERCURY HUBLER MAZDA SOUTH HUDSON AUTO SALES HUGH WHITE HONDA HUNT
AUTOMOTIVE, LLC HUNTER SUBARU HYUNDAI HUSTON MOTORS INC. HUTCHINSON PONTIAC GMC
HWY 150 BUYERS WAY, INC. HYMAN AUTO OUTLET, LLC HYUNDAI OF BRADENTON HYUNDAI OF
GREER HYUNDAI OF LOUISVILLE HYUNDAI OF NICHOLASVILLE HYUNDIA OF ORANGE PARK HZF
PLAINWELL I 95 TOYOTA & SCION I GOT A DEAL USED CARS

 



--------------------------------------------------------------------------------

IDEAL AUTO IDEAL USED CARS INC

DEALER NAME

IMAGINE CARS

IMPERIAL MOTORS IMPERIAL SALES & LEASING INC IMPEX AUTO SALES IMPORT’S LTD
IMPORTS OF TIDEWATER II INDIAN RIVER LEASING CO INDY AUTO LAND LLC INDY AUTO MAN
LLC INDY LUXURY AUTO INTEGRITY AUTO PLAZA LLC INTEGRITY AUTO SALES INTEGRITY
AUTO SALES INC INTEGRITY AUTOMOTIVE INTERCAR INTERNATIONAL AUTO LIQUIDATORS
INTERNATIONAL AUTO OUTLET INTERNATIONAL AUTO WHOLESALERS INTERNATIONAL FINE CARS
LLC INTERSTATE MOTORS LLC J & C AUTO SALES J & J FINANCE AND LEASING INC J & J
MOTORS INC J & M AFFORDABLE AUTO, INC. J AND J MOTORSPORTS LLC J&B AUTO SALES &
BROKERAGE J&M AUTOMOBILES CORP J.W. TRUCK SALES, INC. JACK DEMMER FORD, INC.
JACK MAXTON CHEVROLET INC JACK MAXTON CHEVROLET, INC JACK MAXTON USED CARS JACK
MILLER AUTO PLAZA LLC JACK MILLER KIA JACK STONES CREEKSIDE SALES JACKIE
MURPHY’S USED CARS JACKSONVILLE AUTO SALES LLC JADES AUTO SALE INC JAKE SWEENEY
CHEVROLET, INC JAKE SWEENEY CHRYSLER JEEP JAKES USED CARS LLC JAKMAX

JARRARD PRE-OWNED VEHICLES JARRETT FORD OF PLANT CITY

DEALER NAME

JARRETT GORDON FORD INC

JAX AUTO WHOLESALE, INC. JAY CHEVROLET, INC JAY HONDA JAY WOLFE AUTO OUTLET JAY
WOLFE HONDA JC AUTOMAX JC LEWIS FORD, LLC JDF AUTO JEFF DRENNEN FORD JEFF
SCHMITT COLUMBUS INC JEFF WYLEF CHEVROLET OF JEFF WYLER DIXIE CHEVROLET JEFF
WYLER DIXIE HONDA JEFFREY P. HYDER JEFFREYS AUTO EXCHANGE JEMS AUTO SALES INC
JENISON MOTOR SALES LLC JENKINS ACURA JENKINS NISSAN, INC. JERRY HAGGERTY
CHEVROLET INC JERRY WILSON’S MOTOR CARS JESSE’S AUTO SALES INC JEWEL AUTO SALES
JIDD MOTORS INC JIM BURKE NISSAN JIM BUTLER AUTO PLAZA JIM COGDILL DODGE CO JIM
DOUGLAS SALES AND SERVICE JIM KEIM FORD JIM M LADY OLDSMOBILE INC JIM ORR AUTO
SALES JIM SKINNER FORD INC JIM SOUTHWORTH FORD INC JIM WHITE HONDA JIM WOODS
AUTOMOTIVE, INC. JIMMIE VICKERS INC. JIMMY SMITH PONTIAC BUICK GMC JK AUTOMOTIVE
GROUP LLC JMC AUTO BROKERS INC JODECO AUTO SALES JOE FIRMENT CHEVROLET

 



--------------------------------------------------------------------------------

JOE KIDD AUTOMOTIVE INC

JOE WINKLE’S AUTO SALES LLC

DEALER NAME

JOHN BELL USED CARS INC

JOHN BLEAKLEY FORD

JOHN HIESTER CHEVROLET

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES AUTOMOTIVE

JOHN SNYDER AUTO MART, INC.

JOHNNY WRIGHT AUTO SALES LLC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOHNSON HYUNDAI OF CARY INC

JOSEPH CHEVROLET OLDSMOBILE CO

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JPL AUTO EMPIRE

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K & M SUZUKI

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KAHLER AUTO SALES LLC

KALER LEASING SERVICES INC

KARGAR, INC.

KASPER CHRYSLER DODGE JEEP

KATHY’S KARS

KC TREND AUTO

KCK AUTO SALES

KDK AUTO BROKERS

KEFFER PRE-OWNED SOUTH

KEFFER VOLKSWAGEN

KEITH HAWTHORNE HYUNDAI, LLC

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KELLY FORD

KEN GANLEY NISSAN INC

KEN LUGIBIHL AUTO & TRUCK

KENDALL MITSUBISHI

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERRY TOYOTA

DEALER NAME

KEY CHRYLSER PLYMOUTH INC

KIA ATLANTA SOUTH

KIA AUTO SPORT

KIA COUNTRY OF SAVANNAH

KIA OF CANTON

KIA OF GASTONIA

KIA TOWN CENTER

KIN FOLK AUTO SALES

KING AUTOMOTIVE, LLC

KING MOTORS

KING SUZUKI OF HICKORY LLC

KINGS AUTO GROUP INC

KINGS AUTOMOTIVE INC

KING’S COLONIAL FORD

KINGS FORD, INC

KINGS HONDA

KINGS OF QUALITY AUTO SALES

KIRTLAND CAR COMPANY, INC.

KISTLER FORD, INC

KLASSIC CARS LLC

KMAX INC

KNAPP MOTORS

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOETTING FORD INC

KUHN MORGAN TOYOTA SCION

KUNES COUNTY FORD OF ANTIOCH

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE PLACID MOTOR CAR, INC

LAKE ST LOUIS AUTO

LAKE WALES CHRSYLER DODGE

LAKELAND AUTO MALL

LAKELAND TOYOTA INC.

LAKESIDE MOTORS

LALLY ORANGE BUICK PONTIAC GMC

 



--------------------------------------------------------------------------------

LANCASTER AUTOMOTIVE

LANCASTERS AUTO SALES, INC.

DEALER NAME

LANDERS MCLARTY SUBARU

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANIGAN’S AUTO SALES

LARICHE CHEVROLET

LARRY JAY IMPORTS, INC

LARRY ROESCH-CHRYSLER JEEP INC

LASCO FORD INC

LATIN MOTORS INTERNATIONAL LLC

LAWRENCEBURG CHEVROLET INC

LCA AUTO WHOLESALES, LTD

LEBANON FORD LINCOLN

LEE’S AUTO SALES, INC

LEG MOTORS LLC

LEGENDS AUTO MART

LEITH MITSUBISHI

LEITH PREOWNED

LEXUS OF SARASOTA

LEXUS RIVER CENTER

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY AUTO OUTLET INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD, INC

LIBERTY MOTORS LLC

LIBERTY USED MOTORS INC

LIBERTYVILLE CHEVROLET LLC

LIGHTHOUSE AUTO SALES

LIONS MOTORS CORP

LIPTON TOYOTA

LMN AUTO INC

LOCHMANDY AUTOS

LOKEY NISSAN

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU FUSZ MITSUBISHI ST. PETERS

LOU FUSZ MOTOR CO

LOUDON MOTORS, INC

LOVELADY MOTOR COMPANY INC

LUCKY CARS

DEALER NAME

LUCKY LINE MOTORS INC

LUCKY MOTORS OF TAMPA INC

LUXOR AUTOMOTIVE INC

LUXURY AUTO DEPOT

LUXURY AUTO LINE LLC

LUXURY CARS & FINANCIAL, INC.

LUXURY CARS OUTLET

LUXURY FLEET LEASING LLC

LUXURY IMPORTS AUTO SALES

LUXURY IMPORTS OF NASHVILLE

LUXURY MOTOR CAR COMPANY

LYNN HINES USED CARS

LYNN LAYTON CHEVROLET

LYONS CHEVROLET BUICK GMC INC

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

M & M AUTO, INC.

M & S AUTO SALES

M.D.V. INTERNATIONAL AUTO CORP

MA & PAS AUTO SALES & SERVICE

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MAGIC IMPORTS OF

MAGIC MOTORS CENTER

MAHER CHEVROLET INC

MAINLAND AUTO SALES INC

MAINSTREET AUTOMART LLC

MALOY AUTOMOTIVE LLC

MAN OF GOD AUTO SALES LLC

MANASSAS AUTO TRUCK & TRACTOR

MANASSAS AUTOMOBILE GALLERY

MARANATHA AUTO

MARCH MOTORS INC.

MARCHANT CHEVROLET INC

MARIETTA AUTO MALL CENTER

MARIETTA AUTO SALES

MARK SWEENEY BUICK PONTIAC GMC

MARK THOMAS FORD

MARKAL MOTORS INC

MARKS AUTO SALES

MARLOZ OF HIGH POINT

 



--------------------------------------------------------------------------------

MARSHALL FORD MARTINS USED CARS INC

DEALER NAME

MARTY FELDMAN CHEVY

MASHALLAH IMPORTS LLC MASTER CAR INTERNATIONAL, INC MASTER CARS MATHEWS BUDGET
AUTO CENTER MATHEWS FORD INC. MATHEWS FORD OREGON, INC MATIA MOTORS, INC MATRIX
AUTO SALES, INC. MATT CASTRUCCI MATTHEWS MOTORS 2 INC MATTHEWS MOTORS INC. MAXIE
PRICE CHEVROLETS OLDS, MAXIMUM DEALS, INC. MAXKARS MOTORS MAYSVILLE AUTO SALES
MAZDA SAAB OF BEDFORD MC AUTO MCABEE MOTORS MCCLUSKY AUTOMOTIVE LLC MCDONALD GMC
CADILLAC INC MCFADDEN FRIENDLY MOTORS INC MCFARLAND CHEVROLET-BUICK, INC MCGHEE
AUTO SALES INC. MCJ AUTO SALES OF CENTRAL FLOR MCKENNEY CHEVROLET MCKENZIE MOTOR
COMPANY, INC, MCPHAILS AUTO SALES MCVAY MOTORS, INC. MD AUTO GROUP LLC MEADE
BROTHERS AUTO LLC MECHANICSVILLE TOYOTA MEDINA AUTO BROKERS MEDINA AUTO BROKERS
MEDLIN MOTORS, INC. MEGA AUTO SALES LLC MELRAY MOTORS CORP MELROSE PARK AUTO
MALL MEMBERS SALES AND LEASING INC MENTOR NISSAN MERCEDES- BENZ OF BEDFORD
MERLIN AUTOS LLC

METRO HONDA METRO KIA

DEALER NAME

METRO USED CARS

METROCARS MIAMI MGM AUTO SALES MGM AUTO SALES INC MIA REPOS LLC MIAMI AUTO SHOW
LLC MIAMI AUTO WHOLESALE MIAMI CARS INTERNATIONAL INC MICHAEL’S AUTO SALES CORP
MICHAEL’S IMPORTS MID AMERICA AUTO EXCHANGE INC MID AMERICA AUTO GROUP MID
ATLANTIC AUTO SALES INC MID CITY MOTORS OF LEE COUNTY MID LAKE MOTORS INC. MID
RIVERS MOTORS MIDDLE TENNESSEE AUTO MART LLC MIDFIELD MOTOR COMPANY, INC.
MIDSTATE MOTORS MID-TOWN MOTORS LLC MIDWAY AUTO GROUP MIDWAY MOTORS MIDWEST AUTO
STORE LLC MIDWEST FINANCIAL SERVICES MIDWEST MOTORS & TIRES MIDWESTERN AUTO
SALES, INC. MIG CHRYSLER DODGE JEEP RAM MIGENTE MOTORS INC MIKE ANDERSON USED
CAR SUPER MIKE BASS FORD MIKE CASTRUCCI FORD OF ALEX MIKE CASTRUCCI FORD SALES
MIKE PRUITT HONDA, INC MIKE WILSON CHEVROLET MIKES TRUCKS AND CARS MILES AUTO
SALES MILESTONE MOTORS, L.L.C. MILLENIUM AUTO SALES MILTON DODGE CHRYSLER JEEP
MILTON MARTIN HONDA MINIVAN SOURCE, INC. MINT AUTO SALES

 



--------------------------------------------------------------------------------

MINTON MOTOR CARS II LP MIRA AUTO SALES LLC

DEALER NAME

MIRACLE CHRYSLER DODGE JEEP

MITCHELL COUNTY FORD LLC MITCHELL MOTOR COMPANY INC MITCHELL MOTORS MJ AUTO
SALES MJ AUTO SALES MLC MOTORCARS MNS AUTO LLC MODERN CHEVROLET MODERN CORP
MODERN TOYOTA MONARCH CAR CORP MONROE DODGE/CHRYSLER INC. MONZON AUTO SALES INC
MOODY MOTORS MORNING STAR MOTORS MORRIS IMPORTS LLC MORRISVILLE AUTO SALES
MORROWS AUTO SALES MOTOR CAR CONCEPTS II MOTOR CARS HONDA MOTORCARS MOTORCARS
TOYOTA MOTORMART LLC MOTORMAX OF GRAND RAPIDS MOTORS DRIVEN INC
MOTORSALESDIRECT.COM MOTORSPORTS UNLIMITED INC MOTORVATION MOTOR CARS MR DEALS
AUTO SALES & SERVICE MR WHOLESALER INC MULLEN AUTO SALES LLC MULLINAX FORD OF
PALM BEACH MURPHY AUTO CENTER OF MURRAY’S USED CARS MY CAR LLC
MYEZAUTOBROKER.COM LLC MYLENBUSCH AUTO SOURCE LLC N & D AUTO SALES, INC. N T I
NALLEY HONDA NAPLETON’S HYUNDAI

NAPLETON’S MID RIVERS CHRYSLER NAPLETONS NISSAN/NAPLETONS

DEALER NAME

NAPLETON’S RIVER OAKS CHRYSLER

NAPLETON’S RIVER OAKS KIA NASH CHEVROLET COMPANY NATIONAL ADVANCE CORP NATIONAL
ADVANCE CORP NATIONAL AUTO CREDIT INC NATIONAL AUTOMOTIVE, INC NATIONAL CAR
MART, INC NATIONAL MOTORS, INC. NATIONAL ROAD AUTOMOTIVE LLC NATIONWIDE
AUTOMOTIVE GROUP NEIL HUFFMAN VW NELSON AUTO SALES NELSON MAZDA NEUHOFF AUTO
SALES NEW CARLISLE CHRYSLER JEEP NEW GENERATION MOTORS INC NEWPORT AUTO GROUP
NEWPORT UNIVERSAL GROUP CORP NEWTON’S AUTO SALES, INC. NEXT CAR INC NEXT GEAR
AUTOMOTIVE LLC NICE AUTO GROUP LLC NICHOLAS DATA SERVICES, INC. NICHOLS DODGE,
INC. NICK MAYER LINCOLN MERCURY INC NICK MAYERS MARSHALL FORD LINC NICKS AUTO
MART NIMNICHT PONTIAC NISSAN OF MELBOURNE NISSAN ON NICHOLASVILLE NORTH ATLANTA
AUTO SUPERSTORE NORTH ATLANTA MOTORS LLC NORTH BROTHERS FORD, INC NORTHEND
MOTORS INC NORTHPOINTE AUTO SALES NORTHSIDE AUTO NORTHTOWNE MOTORS NORTHWEST
MOTORS INC NOURSE CHILLICOTHE NUMBER ONE IN RADIO ALARMS INC NUOVO INIZIO OF
FLORIDA, INC.

 



--------------------------------------------------------------------------------

O C WELCH FORD LINCOLN MERCURY

OAKES AUTO INC

DEALER NAME

OBRIEN FORD MERCURY

OCEAN HONDA

O’CONNORS AUTO OUTLER

O’DANIEL AUTOMART INC

OFF LEASE FINANCIAL, INC.

OFFLEASE AUTOMART LLC

O’HARE MOTOR CARS

OHIO AUTO CREDIT

OHIO AUTO SALES

OHIO AUTO WAREHOUSE

OKOLONA MOTOR SALES

OLATHE FORD SALES, INC.

OLD SOUTH SALES INC.

OLDHAM MOTOR COMPANY LLC

OLYMPIC SALES & SERVICE

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONYX MOTORS

ORANGE PARK AUTO MALL

ORANGE PARK DODGE

ORANGE PARK TRUCKS

ORLANDO AUTOS

ORLANDO HYUNDAI

OSCAR MOTORS CORPORATION

OT AUTO SALES

OV AUTO FARM

OVERFLOW MOTORS LLC

OXMOOR CHRYSLER DODGE JEEP RAM

OXMOOR FORD LINCOLN MERCURY

OXMOOR TOYOTA

P & G FINANCE & AUTO SALES

P & P AUTOMOTIVE LLC

PACE CAR

PACE CHEVROLET BUICK GMC

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM CHEVROLET

PALM KIA

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PANAMA CITY AUTOMOTIVE

PAQUET AUTO SALES

DEALER NAME

PARADISE MOTOR SPORTS

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK AUTO PLAZA LLC

PARKS AUTOMOTIVE, INC

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

PATRIOT AUTOMOTIVE LLC

PAUL CERAME KIA

PAUL CLARK ENTERPRISES INC

PAUL MILLER FORD, INC.

PAYLESS AUTO DEALS LLC

PAYLESS AUTO OF TULLAHOMA

PAYLESS CARS SALES GREENSBORO

PAYLESS MOTORS LLC

PCT ENTERPRISES OF FLORIDA LLC

PEAK AUTOMOTIVE

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENNINGTON AUTOMOTIVE

PENSACOLA AUTO BROKERS, INC

PEREZ SALES & SERVICE, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE GMC OF

PERFORMANCE TOYOTA

PETE MOORE CHEVROLET, INC

PETE MOORE IMPORTS, INC

PETERS AUTO SALES, INC.

PG MOTORS LLC

PHENOMENAL ENTERPRISES LLC

PHILIP MOTORS INC

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS TOYOTA

PHOENIX MOTORS

PHOENIX SPECIALTY MOTORS CORP

PIEDMONT AUTO SALES INC

PILES CHEV-OLDS-PONT-BUICK

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PLAINFIELD AUTO SALES, INC.

 



--------------------------------------------------------------------------------

PLAINFIELD FAMILY AUTO & REPAI

PLATINA CARS AND TRUCKS INC

DEALER NAME

PLATINUM AUTO EXCHANGE INC

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA MOTORS, INC.

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

PORT MOTORS

PORTAL AUTOMOTIVE INC

POWER PONTIAC GMC OLDSMOBILE

POWERBUY MOTORS

PRADO AUTO SALES

PRECISION AUTO CENTER

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO EXCHANGE

PREMIER AUTO GROUP

PREMIER AUTO SALES

PREMIER FORD LINCOLN MERCURY

PREMIER MAZDA/CDJ AUTOMOTIVE

PREMIERE CHEVROLET, INC.

PREMIUM AUTO BY RENT

PREMIUM MOTORS LLC

PREMIUM MOTORS OF FLORIDA LLC

PRESTIGE AUTO BROKERS

PRESTIGE AUTO EXCHANGE

PRESTIGE AUTO MALL

PRESTIGE AUTO MALL

PRESTIGE AUTO SALES II INC

PRESTIGE ECONOMY CARS INC

PRESTIGE MOTORS

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICED RIGHT AUTO, INC.

PRICED RIGHT CARS, INC

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PROCAR

PROFESSIONAL AUTO SALES

PT AUTO WHOLESALE

Q AUTOMOTIVE BRANDON FL LLC

QUALITY IMPORTS

QUALITY MOTORS

DEALER NAME

QUALITY MOTORS LLC

QUALITY USED CARS LLC

R & B CAR COMPANY

R & Z AUTO SALES

R AND R MOTORS

R.K. CHEVROLET

RADER CAR CO INC

RAMOS AUTO LLC

RAMSEY MOTORS

RANDY MARION CHEVROLET OF

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY LAETHEM BUICK GMC INC

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN USED CAR

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RC AUTO CREDIT

RE BARBER FORD INC

REALITY AUTO SALES INC

REGAL PONTIAC, INC.

REGIONAL WHOLESALE

REID’S AUTO CONNECTION

REIDSVILLE NISSAN INC

REINEKE FORD LINCOLN MERCURY

RELIABLE TRUCK SALES

RENEWIT CAR CARE

REVOLUTION MOTORS LLC

RICART FORD USED

RICE AUTO SALES

RICH AUTO SALES LTD

RICHARD HUGES AUTO SALES

RICHARD KAY AUTOMOTIVE

RICK CASE CARS INC

RICK CASE MOTORS, INC.

RICK HENDRICK CHEVROLET

RICK HILL NISSAN INC

 



--------------------------------------------------------------------------------

RICK MATTHEWS BUICK PONTIAC RICKS AUTO SALES

DEALER NAME

RIDE TIME, INC.

RIGHT HOUR AUTO SALES INC RIGHTWAY AUTOMOTIVE CREDIT RIGHTWAY AUTOMOTIVE CREDIT
RIO AUTO GROUP RIOS MOTORS RIVER CITY AUTO SALES INC RIVERCHASE KIA RIVERGATE
TOYOTA RIVERSIDE MOTORS, INC RIVERVIEW AUTO & WATERCRAFT RIVIERA AUTO SALES
SOUTH, INC. RJ’S AUTO SALES RML HUNTSVILLE AL AUTOMOTIVE ROAD MASTER AUTO SALES
LLC ROB CO AUTOMOTIVE LLC ROB PARTELO’S WINNERS ROBERT-ROBINSON CHEVROLET
ROBERTS COMPANY MOTOR MART LLC ROCK ROAD AUTO PLAZA ROGER WILLIAMS AUTO SALES
ROGER WILSON MOTORS INC ROME MOTOR SALES ROSE AUTOMOTIVE INC ROSE CITY MOTORS
ROSE CITY MOTORS ROSE CITY MOTORS ROSE CITY MOTORS 2 ROSEDALE AUTO SALES INC
ROSEN HYUNDAI OF ALGONQUIN LLC ROSEN MAZDA ROSEN MAZDA OF LAKE VILLA ROSEN
NISSAN ROSWELL MITSUBISHI ROUEN CHRYSLER DODGE JEEP INC ROUEN MOTORWORKS LTD
ROUTE 4 BUDGET AUTO ROY O’BRIEN, INC ROYAL AUTO SALES ROYAL AUTOTEC INC ROYAL
FAMILY MOTORS INC RP AUTOMOTIVE LLC

RPM AUTO SALES RT 177 AUTO SALES INC

DEALER NAME

RUSSELL AUTO SALES

S & M AUTO BROKERS INC S ANDREWS AUTO SALES INC S S & M AUTOMOTIVE S S AUTO INC
SAM GALLOWAY FORD INC. SANDOVAL BUICK GMC INC SANDY’S AUTO SALES LLC SANSING
CHEVROLET, INC SAPAUGH MOTORS INC SAULS MOTOR COMPANY, INC. SAVANNAH AUTO
SAVANNAH AUTOMOTIVE GROUP SAVANNAH HYUNDAI SAVANNAH SPORTS AND IMPORTS SAVANNAH
TOYOTA & SCION SCANLON IMPORTS, INC. SCHAFFER MOTOR SALES INC SCHAUMBURG HYUNDAI
SCHIRRAS AUTO INC SELECT AUTO SELECT AUTO GROUP LLC SELECT AUTO NETWORK LLC
SELECT AUTO SALES SELECT MOTORS OF TAMPA INC. SERRA AUTOMAX - DEACTIVATED
SEVERITY MOTORSPORTS INC SHAD MITSUBISHI SHAFER PREFERRED MOTORS INC SHARP CARS
OF INDY SHAWNEE MOTORS GROUP SHEEHAN PONTIAC SHEEHY FORD INC SHEEHY GLEN BURNIE
INC. SHELBYVILLE CHRYSLER PRODUCTS SHERDAN ENTERPRISES LLC SHERMAN DODGE
SHERWOOD OF SALISBURY INC SHOALS UNIVERSITY KIA SHOOK AUTO INC SHORELINE AUTO
CENTER INC SHOW ME AUTO MALL INC

 



--------------------------------------------------------------------------------

SHOWCASE AUTOS, INC SHUTT ENTERPRISES INC

DEALER NAME

SIESTACARS.COM LLC

SIGN & DRIVE AUTO SALES LLC SIGN & DRIVE MOTORS LLC SIGNATURE MOTORS USA LLC
SIMON SAYS ETC CORP SIMPLE AUTO IMPORTS SIMS BUICK GMC NISSAN SINA AUTO SALES,
INC. SINCLAIR DAVE LINCOLN MERCURY SMH AUTO SMITH MOTORS LLC SOMERSET MOTORS
SOURCE AUTOMOTIVE INC SOUTH 71 AUTO SALES SOUTH BEACH MOTOR CARS SOUTH CHARLOTTE
PREOWNED AUTO SOUTH COUNTY AUTO PLAZA SOUTH I-75 CHRYSLER DODGE JEEP SOUTH MIAMI
FIAT SOUTH MOTORS HONDA SOUTHEAST JEEP EAGLE SOUTHERN CARS SOUTHERN CARS
SOUTHERN CHEVROLET SOUTHERN DODGE CHRY JP RAM @ N SOUTHERN MOTOR COMPANY
SOUTHERN STAR AUTOMOTIVE SOUTHERN STATES HYUNDAI SOUTHERN TRUST AUTO GROUP
SOUTHERN TRUST AUTO SALES SOUTHFIELD JEEP-EAGLE, INC. SOUTHGATE FORD SOUTHPORT
MOTORS SOUTHTOWN MOTORS SOUTHWEST AUTO SALES SPACE & ROCKET AUTO SALES SPIRIT
CHEVROLET-BUICK INC. SPITZER DODGE SPITZER KIA SPITZER MOTOR CITY SPORT
MITSUBISHI SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC SRQ AUTO LLC

DEALER NAME

STANFIELD AUTO SALES

STANFORD MOTOR VEHICLES LLC STAN’S CAR SALES STAR AUTOMOTIVE INC STAR MOTORS
STARK AUTO GROUP STARK AUTO SALES STARMOUNT MOTORS LLC STARRS CARS AND TRUCKS,
INC STATE AUT GROUP LLC STATELINE CHRYSLER DODGE JEEP STEARNS MOTORS OF NAPLES
STEELY LEASE SALES STEPHEN A FINN AUTO BROKER STERLING AUTO SALES STEVE AUSTINS
AUTO GROUP INC STEVE RAYMAN CHEVROLET, LLC STEWART AUTO GROUP OF STEWART MOTORS
STIENER AUTOMOTIVE GROUP II STL CAR CREDIT STOKES BROWN TOYOTA SCION STOKES
BROWN TOYOTA SCION STOKES HONDA CARS OF BEAUFORT STOKES KIA STOKES USED CAR
CENTER STONE MOUNTAIN NISSAN STOUT SALES STRICKLAND AUTOMOTIVE INC STYKEMAIN
CHEVROLET PONTIAC SUBARU CONCORD SUBARU OF DAYTON SUBARU OF KENNESAW LLC SUBARU
OF MCDONOUGH, LLC SUBARU OF WICHITA LLC SUBURBAN AUTO SALES SUBURBAN CHRYSLER
JEEP DODGE SUFFIELD MOTORS SUMMIT AUTOPLEX LLC SUMMIT PLACE KIA SUMMIT PLACE KIA
MT. CLEMENS SUMMIT PRE-OWNED OF RALEIGH

 



--------------------------------------------------------------------------------

SUMTER CARS & TRUCKS SUN HONDA

DEALER NAME

SUN TOYOTA

SUNNY FLORIDA MOTORS, INC. SUNRAY AUTO SALES INC SUNRISE AUTOMOTIVE SUNRISE
CHEVROLET SUNSET MOTORS SUNSHINE AUTO BROKERS INC SUNSTATE FORD SUNTRUP NISSAN
VOLKSWAGEN SUPER AUTO SALES SUPER AUTOS MIAMI SUPER DEAL AUTO SALES LLC
SUPERCARS OF CAROLINAS LLC SUPERIOR ACURA SUPERIOR CHEVROLET SUPERIOR KIA
SUPERIOR PONTIAC BUICK GMC,INC SUPREME CARRIAGE LLC SUPREME MOTORS OF NASHVILLE
SUSAN SCHEIN CHRYSLER PLYMOUTH SUSKI CHEVROLET BUICK INC SUTHERLAND CHEVROLET
INC SUTHERLIN NISSAN OF FT. MYERS SUZUKI OF NASHVILLE SVG MOTORS LLC SW PREMIER
MOTOR GROUP INC SWANNS RENTAL AND SALES INC SWEENEY BUICK PONTIAC GMC T & T
MOTORS TAMERON AUTOMOTIVE GROUP TAMIAMI FORD, INC. TAMPA AUTO SOURCE INC TAMPA
HONDA TAMPABAYAUTOS.NET TARGET AUTOMOTIVE TAYLOR AUTO SALES INC. TAYLOR MORGAN
INC TAYLOR’S AUTO SALES TAZ AUTO UNLIMITED INC TEAM AUTO INC TEAM AUTOMOTIVE
TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER TENA AUTOMOTIVE LLC

DEALER NAME

TENNESSEE AUTO SALES

TENNESSEE AUTOPLEX, LLC TERRE HAUTE AUTO AND EQUIPMENT TERRY CULLEN CHEVROLET
TERRY LABONTE CHEVROLET TERRY LEE HONDA THE 3445 CAR STORE, INC. THE AUTO BROKER
THE AUTO GROUP LLC THE AUTO LIVERY THE AUTO PARK INC THE AUTO STORE THE AUTO
STORE THE AUTOBLOCK THE BOULEVARD CAR LOT THE CAR BARN THE CAR CABANA OF THE CAR
CENTER THE CAR COMPANY THE CAR COMPANY SUZUKI THE CAR CONNECTION, INC. THE CAR
EXCHANGE THE CAR GUYS INC THE CAR MAN LLC THE CAR SHOPPE LLC THE CAR STATION LLC
THE CAR STORE THE LUXURY AUTOHAUS INC. THE MINIVAN STORE THE MONTGOMERY GROUP
LLC THE REPO STORE THE RITE CAR THE WHOLESALE OUTLET INC THOMAS & SON INC.
THOMAS OF CAIRO, CHEV, PONT THOMASVILLE TOYOTA THORNTON CHEVROLET, INC THORNTON
ROAD HYUNDAI THOROUGHBRED FORD INC THRIFTY OF GRAND RAPIDS TIDE AUTOS INC TIFFIN
FORD LINCOLN MERCURY

 



--------------------------------------------------------------------------------

TILLMAN AUTO LLC TIM FRENCH SUPER STORES, LLC

DEALER NAME

TIM LALLY CHEVROLET, INC

TIM SHORT CHEVY BUICK GMC OF TIM TOMLIN AUTOMOTIVE GROUP TIME TO BUY LLC TINCHER
AUTO GROUP TINPUSHER LLC TKP AUTO SALES INC TNT AUTO SALES INC TOM EDWARDS, INC
TOM GILL CHEVROLET TOM HOLZER FORD TOM STENHOUWER AUTO SALES INC TOM WOOD FORD
TOMLINSON MOTOR COMPANY OF TONY ON WHEELS INC TOP CHOICE AUTO TOP GUN AUTO SALES
LLC TOP HAT IMPORTS LLC TOP NOTCH AUTO BROKERS INC TOPLINE CARS CORP TOTAL CYCLE
CARE INC TOURBILLION AUTO GROUP LLC TOWN & COUNTRY AUTO & TRUCK TOWN & COUNTRY
AUTO SALES, LLC TOWN & COUNTRY FORD, INC. TOWN & COUNTRY FORD, INC. TOWN &
COUNTRY MOTORS II TOWNE EAST AUTO TOWNSEND IMPORTS TOWNSEND MOTORS, INC TOYOTA
OF CINCINNATI TOYOTA OF GASTONIA TOYOTA OF GREENVILLE, INC TOYOTA OF HOLLYWOOD
TOYOTA OF LAKEWOOD TOYOTA OF LOUISVILLE, INC. TOYOTA OF MCDONOUGH TOYOTA OF
MUNCIE TOYOTA OF TAMPA BAY TOYOTA ON NICHOLASVILLE TOYOTA WEST/SCION WEST
TRAVERS AUTOMOTIVE INC

TRI STATE USED AUTO SALES TRIAD AUTOPLEX

DEALER NAME

TRI-CITY AUTO MART

TRI-COUNTY MOTORS TRINITY AUTOMOTIVE TRIPLE C AUTO INC TRIPLE D MOTORS LLC
TROPICAL AUTO OUTLET TROPICAL AUTO SALES TROY FORD INC TRUCK TOWN INC TRUSSVILLE
WHOLESALE AUTOS TRUST US AUTO SALES LLC TRYON AUTO MALL TWIN CITY CARS INC
TWISTED METAL MOTORS LLC TYLER AUTOMOTIVE GROUP INC U.S. AUTO GROUP, INC.
U-DRIVE AUTO LLC ULTIMATE AUTO DEALS INC ULTIMATE IMAGE AUTO, INC UNITED AUTO
SALES UNITED LUXURY MOTORS LLC UNITED VEHICLE SALES UNIVERSAL AUTO PLAZA
UNIVERSAL AUTO PLAZA LLC UNIVERSITY FORD NORTH UNIVERSITY HYUNDAI OF DECATUR
UNIVERSITY KIA UNLIMITED AUTO GROUP INC UNLIMITED AUTOMOTIVE UNLIMITED MOTORS
UNLIMITED MOTORS UNLIMITED MOTORS UPPER MARLBORO FORD LLC UPSTATE LIL BOYZ TOYZ
LLC US 1 CHRYSLER DODGE JEEP USA AUTO & LENDING INC USA AUTO & TRUCK USA
CHOPPERS USA MOTORCARS USED CAR FACTORY INC USED CAR SUPERMARKET USED CARS
FORSALE LLC

 



--------------------------------------------------------------------------------

V & S AUTO SALES LLC

V & V AUTO CENTER INC

DEALER NAME

VA CARS INC

VADEN NISSAN, INC.

VAN PAEMEL SALES

VANN YORK BARGAIN CARS LLC

VANN YORK PONTIAC BUICK GMC

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VERACITY MOTOR COMPANY LLC

VESTAVIA HILLS AUTOMOTIVE

VIC BAILEY HONDA, INC.

VICKERS AUTOMOTIVE INC

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY AUTO INC

VICTORY CHEVROLET BUICK

VICTORY CHEVROLET LLC

VICTORY HONDA OF MONROE

VICTORY MOTOR SALES INC

VIDAH MOTORSPORTS

VILLAGE AUTOMOTIVE

VIN DEVERS, INC

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VINUP MOTORS

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIP ONE IMPORTS INC

VIRGINA MOTOR CO.

VIRGINIA DIRECT AUTO INC

VOGUE MOTOR CO INC

VOLUSIA AUTO SALES

VOLVO OF FT. MYERS

VULCAN MOTORS LLC

W & S AUTO CENTER INC

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDEN AUTOMOTIVE ENTERPRISES

WALDROP MOTORS INC

WALKER FORD CO., INC.

DEALER NAME

WALT SWEENEY FORD, INC

WALTERBORO MOTOR SALES

WALTERS AUTO SALES AND RENTALS

WALT’S LIVE OAK FORD

WANTED WHEELS INC

WASHINGTON BLVD MOTORS

WAYNE AKERS FORD INC.

WAYNESVILLE AUTO MART

WEB AUTO BROKERS

WEBBER AUTOMOTIVE LLC

WEBER CHEVROLET CO

WEINE AUTO SALES EAST

WEINLE AUTO SALES

WEST BROTHERS FORD INC

WEST CLAY MOTOR COMPANY LLC

WEST HIGH AUTO LLC

WEST KENDALL TOYOTA

WEST MAIN MOTORS

WEST SIDE TOYOTA

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS AUTO SALES

WHITE FORD CO., INC.

WHITEWATER MOTOR COMPANY INC

WHOLESALE AUTO BROKERS INC

WHOLESALE, INC

WILDCAT AUTO SALES

WILDWOOD MOTORS

WILLETT HONDA SOUTH

WILLS MOTOR SALES

WINDSOR AUTO SALES

WINTER PARK AUTO EXCHANGE INC

WINTER PARK AUTO MALL CORP

WMD MOTORS INC

WONDERGEM, INC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY SANDER FORD, INC.

WORLD AUTO NETWORK INC

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLDWIDE MOTORS LLC

 



--------------------------------------------------------------------------------

WORLEY AUTO SALES WOW CAR COMPANY

DEALER NAME

WRIGHT’S AUTO SALES

WYRICK AUTO SALES XCITING AUTO SALES LLC XL1 MOTORSPORTS, INC XTREME MOTORS INC
YARK AUTOMOTIVE GROUP, INC YERTON LEASING & AUTO SALES YES AUTO SALES INC YESHUA
AUTO SALES LLC YOU SELECT AUTO SALES LLC YOUR DEAL AUTOMOTIVE YOUR KAR CO INC
ZEIGLER CHEVROLET LLC ZOMBIE JOHNS KILLER DEALS LLC